Citation Nr: 0622817	
Decision Date: 07/31/06    Archive Date: 08/10/06

DOCKET NO.  03-34 890	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, 
type II.

2.  Entitlement to service connection for a low back 
disability.

3.  Entitlement to service connection for a left hand 
disability.

4.  Entitlement to an increased rating for acneform lesions 
of the upper back, currently evaluated as 10 percent 
disabling.

5.  Entitlement to an increased rating for post-operative 
residuals of a left knee injury, currently evaluated as 10 
percent disabling.

6.  Entitlement to a compensable rating for tinea pedis.


REPRESENTATION

Veteran represented by:	Disabled American Veterans
WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M.C. Peltzer, Counsel



INTRODUCTION

The veteran served on active duty from September 1982 to June 
1998.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from January 2003, August 2003, and May 
2005 rating decisions issued by the Regional Office (RO) of 
the Department of Veterans Affairs (VA) located in No. Little 
Rock, Arkansas.

The issue of entitlement to secondary service connection for 
a left hand disability is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Competent, probative evidence does not indicate the 
veteran's diagnosed diabetes mellitus was acquired in service 
or was otherwise attributable to his service; diabetes 
mellitus was not diagnosed within one year of his discharge 
from active duty.

2.  Competent, probative evidence indicates the veteran's 
diagnosed lumbar spine disability (degenerative joint 
disease) was acquired in service.
3.  The veteran's acneform lesions of the upper back are not 
treated with systemic therapy; the upper back skin disability 
involves less than 20 percent of the entire body and of the 
exposed area.

4.  The veteran's service-connected left knee disability is 
manifested by slight instability and complaints of pain with 
minimal limitation of function of the knee.

5.  The veteran's tinea pedis does not require treatment with 
systemic therapy such as corticosteroids or immunosuppressive 
drugs or involve five percent of the entire body or exposed 
area.


CONCLUSIONS OF LAW

1.  Diabetes mellitus, type II, was not incurred in or 
aggravated by service and may not be presumed to have been 
incurred therein.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 
(2005).

2.  Degenerative joint disease of the lumbar spine was 
incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303 (2005).

3.  The criteria for a disability rating in excess of 10 
percent for acneform lesions of the upper back are not met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 
4.14, 4.118, Diagnostic Codes 7806, 7817, 7820 (2005).

4.  The criteria for a disability rating in excess of 10 
percent for post-operative residuals of a left knee injury 
are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 4.3, 4.7, 4.10, 4.20, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5257, 5260, 5261 (2005).

5.  The criteria for a compensable disability rating for 
tinea pedis are not met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.3, 4.7, 4.14, 4.118, Diagnostic Codes 
7806, 7813 (2005).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection Claims

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the record.  38 U.S.C.A. 
§ 7104(a).  When there is an approximate balance of evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 
1 Vet. App. 49, 53 (1990), the Court stated that "a veteran 
need only demonstrate that there is an 'approximate balance 
of positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

Generally, service connection may be granted for any 
disability resulting from injury suffered or disease 
contracted in line of duty, or for aggravation in service of 
a pre-existing injury or disease.  38 U.S.C.A. §§ 1110, 1131.  
Service connection may be established by demonstrating that 
the disability was first manifested during service and has 
continued since service to the present time or by showing 
that a disability which pre-existed service was aggravated 
during service.  Service connection may be granted for any 
disease diagnosed after discharge from service, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 3.303.

When a chronic disease such as arthritis or diabetes becomes 
manifest to a degree of 10 percent within one year of the 
veteran's discharge from service, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the veteran's period of 
service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.

Absent any independent supporting clinical evidence from a 
physician or other medical professional, "[t]he veteran's own 
statements expressing his belief that his disabilities are 
service connected . . . are not probative."  Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).  As such, while the 
veteran is competent to describe symptoms, he is not 
competent to medically diagnose diabetes mellitus, a low back 
disability or a left hand disability.  Neither is he 
competent to offer etiological opinions as to any such 
disabilities.

Diabetes Mellitus, Type II

The veteran was not diagnosed with diabetes mellitus while on 
active duty or upon his discharge from the military in June 
1998.  His March 1998 report of medical examination contains 
findings of negative urine sugar levels and his 
contemporaneous report of medical history shows he indicated 
he did not have and had not had sugar in his urine.

However, service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2005).  Certain 
conditions, to include diabetes mellitus, may be presumed to 
have been incurred in service if manifest to a compensable 
degree within one year of discharge from active duty.  
38 U.S.C.A. § 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2005).  While the veteran argues that the VA medical 
evidence shows abnormal sugar levels in 1998, see October 
2005 substantive appeal, the first evidence of record of 
elevated sugar levels is VA medical evidence dated in 2001, 
noting a new diagnosis of diabetes mellitus in July 2001.  As 
the competent medical evidence of record fails to indicate 
the veteran's diagnosed diabetes mellitus was acquired in 
service or was otherwise attributable to his service, the 
weight of the evidence is against his service connection 
claim.  As diabetes mellitus was not manifest within one year 
of his June 198 discharge from active duty, service 
connection is also not warranted on a presumptive basis.  

Low Back Disability

The veteran's service medical records reflect treatment on 
numerous occasions for low back pain.  The June 2004 hearing 
transcript reflects the veteran testified that while he had 
no particular injury to his back, he had to do a lot of 
lifting as a diesel mechanic while in service which resulted 
in back pain.  His March 1998 report of medical examination 
for retirement indicates his spine was clinically evaluated 
as normal.  

As indicated above, service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2005).  Here, the September 1998 VA examination reports 
indicate the veteran reported a remote history of episodic 
low back pain but it had been a relatively infrequent 
complaint.  However, the September 1998 VA radiographic 
evidence of the lumbosacral spine shows small anterior 
osteophytes at multiple levels but his vertebral heights, 
alignment, and disc spaces were unremarkable.  His VA 
treatment records show he sought treatment in May 2002 due to 
an onset of low back pain two weeks before.  X-rays in 
September 2002 identified degenerative joint disease.  See 
also January 2004 VA radiographic evidence of mild 
degenerative joint disease of the lumbar spine.

The June 2005 VA spine examination report reflects the 
examiner indicated that the veteran had a history of heavy 
lifting while in the military working as a mechanic and it 
was at least as likely as not that his current symptomotology 
was related to his military service.  The examination report 
indicates the examiner reviewed the claims file and the 
additional medical history given by the veteran to the 
examiner is credible in light of his service medical records.  
The October 2005 addendum reflects that, based on the history 
of heavy lifting given by the veteran, the objective findings 
on multiple examinations throughout his medical record 
including the 1998 radiographic evidence, the examiner was 
unable to determine the cause of the veteran's current 
complaints because to do so would only be from mere 
speculation instead of in terms of medical certainty.

An etiology opinion does not need to be to a medical 
certainty to be favorable to the veteran in a service 
connection claim.  While the evidence supporting a claim or 
being in relative equipoise is more than evidence that merely 
suggests a possible outcome, there need only be at least an 
approximate balance of positive and negative evidence for the 
veteran to prevail.  Gilbert v. Derwinski, 1 Vet. App. 49, 
55-56 (1990).  As the VA examiner opined that it was at least 
as likely as not that the veteran's current low back 
disability was related to his military service (even though 
he could not determine the cause to a medical certainty), the 
competent medical evidence rises to the level of equipoise 
that the veteran's current low back disability was incurred 
in service.  In light of the veteran's lengthy time in 
service and his military occupational specialty of mechanic, 
the Board will resolve reasonable doubt in the veteran's 
favor and hold that service connection is warranted for 
degenerative joint disease of the lumbar spine.   

Increased Rating Claims

Disability evaluations are assigned to reflect levels of 
current disability.  The appropriate rating is determined by 
the application of a schedule of ratings which is based on 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

In evaluating claims for increased ratings, we must evaluate 
the veteran's condition with a critical eye toward the lack 
of usefulness of the body or system in question.  38 C.F.R. 
§ 4.10.  A disability of the musculoskeletal system is 
measured by the effect on ability to perform the normal 
working movements of the body with normal excursion, 
strength, speed, coordination, and endurance.  Weakness is as 
important as limitation of motion in assigning the most 
accurate disability rating.  38 C.F.R. § 4.40.  Although 
§ 4.40 does not require a separate rating for pain, it does 
provide guidance for determining ratings under other 
diagnostic codes assessing musculoskeletal function.  The 
Board has a special obligation to provide a statement of 
reasons or bases pertaining to § 4.40 in rating cases 
involving pain.  Spurgeon v. Brown, 10 Vet. App. 194 (1997).



Acneform Lesions of the Upper Back

The veteran argues that his skin disability located on his 
upper back is not properly evaluated, asserting that his 
lesions have gotten worse and intermittently itch.  See 
October and November 2003 VA treatment records.  A higher 30 
percent rating is warranted for any extent of involvement of 
the skin, and; systemic therapy such as therapeutic doses of 
corticosteroids, immunosuppressive retinoids, PUVA (psoralen 
with long-waive ultraviolet-A light) or UVB (ultraviolet-B 
light) treatments, or electron beam therapy required for a 
total duration of six weeks or more, but not constantly, 
during the past 12-month period.  38 C.F.R. § 4.118, 
Diagnostic Code 7817 (2005).  Here, the evidence shows the 
veteran is treated with topical creams and soaps for his skin 
disability.  See VA treatment records and medication lists.  
As such, his disability does not approximate the criteria for 
a higher disability rating.

Alternative diagnostic codes have been considered.  But see 
38 C.F.R. § 4.14 (2005).  A 30 percent rating is provided for 
eczema or dermatitis pathology that is 20 to 40 percent of 
the entire body or 20 to 40 percent of exposed areas 
affected, or; that requires systemic therapy such as 
corticosteroids or other immunosuppressive drugs for a total 
duration of six weeks or more, but not constantly, during the 
past 12-month period.  38 C.F.R. § 4.118, Diagnostic Codes 
7820, 7806 (2005).  In addition to not revealing the type of 
systemic therapy required, the evidence does not show the 
veteran's skin pathology of the back involves the amount of 
area contemplated by a higher disability rating.  
Specifically, the December 2002 and August 2003 VA skin 
examination reports show approximately six percent of the 
surface area was involved and was in a mantle distribution of 
the upper back and shoulders.  The May 2005 skin examination 
report indicates there were two lesions on the back with 
evidence of early keloid formation and mostly excoriated 
papules and chronic granulomatous folliculitis on the upper 
part of the pack that involved less than 10 percent of the 
body area.  Accordingly, a higher disability rating is also 
not warranted under alternative diagnostic codes.  

In short, the weight of the evidence is against a disability 
rating in excess of 10 percent for acneform lesions of the 
upper back and this appeal is denied.  While the June 2004 
hearing transcript reflects the veteran testified to an 
increase in his lesions (they had spread to his chest area), 
a separate disability rating has been established for these 
symptoms and cannot serve as the basis for an increase for 
this claim.  See August 2003 rating decision.

Post-Operative Residuals of a Left Knee Injury

The June 2004 hearing transcript reflects that the veteran 
testified to increased pain with use of his knee, to 
avoidance of weight bearing activities, and to limitation of 
motion.  He also testified to his left knee wobbled from 
side-to-side.  His current 10 percent disability rating 
contemplates slight instability.  A 20 percent disability 
rating is assigned for recurrent subluxation or lateral 
instability of the knee that is moderate.  38 C.F.R. § 4.71, 
Diagnostic Code 5257 (2005).    

Here, the evidence does not reveal a disability picture that 
approximates moderate recurrent subluxation or lateral 
instability.  The veteran has testified that his knee did not 
lock but constantly hurt even with his medications.  See June 
2004 hearing transcript.  His VA treatment records reflect he 
was prescribed salsate, Motrin and naproxen for his knee.  
See VA medication lists (noting medications for degenerative 
joint disease); July 2003, October 2005 VA treatment records.  
The October 2002 VA joint examination report reflects the 
veteran had slight lateral laxity with varus test but Lachman 
and anterior drawer testing was negative.  The report also 
indicates he wore no brace, did not use a cane, and moved 
around the room without any apparent difficulty.  While 
February 2002 and May 2002 VA treatment record indicate he 
had a slight antalgic gait (although in connection with 
treatment for nonservice-connected low back condition), his 
VA treatment records generally indicate his gait was okay,  
See April 2003, September 2004, June 2005, August 2005 VA 
treatment records.  A June 2001 VA treatment record contains 
complaints of knee pain but no swelling.  While there is 
evidence of lateral laxity of the knee and complaints of 
instability and pain, the overall disability picture is not 
reflective of symptoms that approximate moderate recurrent 
subluxation or instability and a higher disability rating is 
therefore not warranted.

The evidence includes x-ray findings of osteoarthritis of the 
left knee.  See October 2002 VA radiology report (noting mild 
degenerative changes).  A claimant who has arthritis and 
instability of the knee may be rated separately under 
Diagnostic Codes 5003 and 5257.  See VAOPGCPREC 23-97 (July 
1, 1997).  When the knee disorder is already rated under 
Diagnostic Code 5257, the veteran must also have limitation 
of motion which at least meets the criteria for a zero-
percent rating under Diagnostic Code 5260 (flexion limited to 
60 degrees or less) or 5261 (extension limited to 5 degrees 
or more) in order to obtain a separate rating for arthritis.  
VAOPGCPREC 9-98 (Aug. 14, 1998).  

The veteran testified that he cannot completely bend or 
extend his leg and cannot stand for a long period of time.  
In contrast, the October 2002 VA examination report shows the 
veteran had flexion to 130 degrees with slight pain on motion 
with a little patellofemoral popping.  The report indicates 
he had mild tenderness over the anterolateral joint line and 
he complained of difficulties with extended weight-bearing, 
stairs, and squatting-type activities.  However, as indicate 
above, he did not require the use of a cane or brace and his 
gait was okay.  A June 2001 VA treatment record indicates his 
range of motion was good and the October 2002 examination 
report shows no muscle atrophy of the left lower extremity 
(as per thigh and calf measurements).  See also January 2004 
VA treatment record (normal muscle strength in lower 
extremities).  While the evidence contains complaints of 
functional impairment, the objective evidence is reflective 
of minimal function limitation of flexion of the knee which 
does not approximate limitation of range of motion to 60 
degrees.  See 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59; DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  As the evidence reveals 
functional flexion of the left knee that does not meet the 
criteria for a noncompensable rating, neither a higher or 
separate disability rating based on limitation of flexion is 
warranted.

Nor is a higher or separate disability rating based on 
limitation of extension.  See VAOPGCPREC 9-04 (Sept. 17, 
2004).  Extension limited to 5 degrees is noncompensable 
while a10 percent disability rating is warranted for 
extension of the knee limited to 10 degrees.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5261 (2005).  The evidence of record 
fails to reveal any functional limitations involving 
extension of his left knee.  See October 2002 VA joint 
examination report (full extension of the knee to zero 
degrees).  Accordingly, a higher (separately or in 
combination) rating is not warranted based on limitation of 
extension.  

Higher disability ratings under additional alternative 
diagnostic codes available to evaluate knee disabilities have 
also been considered.  See 38 C.F.R. § 4.71a, Diagnostic 
Codes 5256, 5262 (2005); but see 38 C.F.R. § 4.14 (2005).  
The evidence of record, however, does not reflect the veteran 
has ankylosis of his left knee or impairment of the tibia and 
fibula resulting in nonunion with loose motion such that 
application of Diagnostic Code 5256 or 5262 would be proper.

In short, the weight of the evidence is against a higher 
disability rating for the veteran's left knee based on 
limitation of function or instability.  Moreover, while the 
veteran has a post-operative scar on his left knee, the 
evidence does not show and the veteran does not argue the 
scar is tender or limits function such that a separate 
disability rating is indicated.  See October 2002 VA 
examination report (noting well-healed surgical scar).  As 
neither separate nor higher disability ratings are warranted 
under alternative diagnostic codes, the weight of the 
evidence is against the veteran's claim for a disability 
rating in excess of 10 percent for his left knee disability, 
and this appeal is denied.

Tinea Pedis

The June 2004 hearing transcript shows the veteran testified 
to constant cracking of his feet.  Fungal skin conditions are 
rated as disfigurement of the head, face, or neck, as scars, 
or as dermatitis, depending upon the predominant disability.  
38 C.F.R. § 4.118, Diagnostic Code 7813 (2005).  The evidence 
does not indicate, nor does the veteran assert he has 
disability from scars and this skin disability involves his 
feet, not the head, face or neck.  Therefore, the criteria 
for evaluating dermatitis are the most appropriate in the 
instant case.

A 10 percent rating is appropriate when at least 5 percent, 
but less than 20 percent, of the entire body, or at least 5 
percent, but less than 20 percent, of exposed areas affected, 
or; intermittent systemic therapy such as corticosteroids or 
other immunosuppressive drugs required for a total duration 
of less than six weeks during the past 12-month period.  38 
C.F.R. § 4.118, Code 7806 (2005).  Instead of systemic 
therapy such as corticosteroids or immunosuppressive drugs, 
the evidence shows the veteran uses anti-fungal topical 
creams for his tinea pedis (athlete's foot).  See November 
2004 VA treatment record, May 2005 VA skin examination 
report.  The veteran reported cracking and peeling between 
his toes if he wears socks and shoes too long (wearing 
sandals worked better for his feet) but the amount of the 
involved area was less than five percent.  See May 2005 VA 
examination report.  As such, his tinea pedis disability 
picture does not approximate the criteria for a compensable 
disability rating and this appeal is denied.


Duty to Notify and Assist

When VA receives a complete or substantially complete 
application for benefits, it is required to notify the 
claimant and his representative, if any, of any information 
and medical or lay evidence that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b) (2005).  

The veteran was notified by letter in April 2005 of the 
evidence VA would seek, the evidence he was required to 
submit, and requested he send the needed evidence or 
authorize VA to obtain the evidence on his behalf.  The 
enclosures identified him of the evidence necessary to 
establish an increased rating and service connection.  He was 
previously notified of VA's duty to assist with his claims, 
his responsibilities in the claim process, and the evidence 
necessary to his claims by letters issued in October 2002, 
November 2002, June 2003, and January 2005.  He was notified 
of the evidence necessary to establish his diabetes mellitus 
claim, the evidence he was required to submit, the evidence 
VA would seek, and requested he send the needed evidence or 
authorize VA to obtain the evidence on his behalf prior to 
initial adjudication.  See also January 2005 letter.  The 
veteran has been provided with every opportunity to submit 
evidence and argument in support of his claims and to respond 
to VA notices.  Under these circumstances, the Board 
considers VA's notice requirements are met and any issue as 
to the timing/completeness of the notice was harmless.  

While the veteran was provided with the type of information 
and evidence needed to substantiate his claims, he was not 
provided with notice of any effective date criteria or the 
rating criteria for his service connection claim.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Despite inadequate notice provided to the veteran on these 
latter elements, the Board finds no prejudice to the veteran 
in proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the appellant has been prejudiced thereby).  To the 
extent that the weight of the evidence is against the 
veteran's diabetes and increased rating claims, any questions 
as to any appropriate effective dates--and potential rating 
for his service connection claims--are rendered moot.  As for 
his lumbar spine claim, the issue of an appropriate effective 
date and disability rating will be assigned in the first 
instance by the agency of original jurisdiction, and it is 
therefore not prejudicial at this time to grant his service 
connection appeal.  Under these circumstances, the Board is 
satisfied that any issue as to the completeness of the notice 
was harmless.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2005).  The veteran was afforded VA examinations in 
connection with his claims and the resulting reports, as well 
as his VA treatment records and a transcript of the June 2004 
hearing before the undersigned, have been associated with the 
claims file.  As the veteran has not identified or authorized 
VA to obtain any additional evidence pertinent to this claim, 
no further assistance to the veteran regarding development of 
evidence is required.







ORDER

Service connection for diabetes mellitus, type II is denied.

Service connection for degenerative joint disease of the 
lumbar spine is granted.

Increased disability ratings for acneform lesions of the 
upper back, post-operative residuals of a left knee injury, 
and tinea pedis are denied.


REMAND

The veteran argues he has a left hand disability as the 
result of his service-connected left elbow disability.  Prior 
to appellate review of this issue, a medical opinion is 
needed.  A January 2004 VA treatment record contains evidence 
of normal left hand X-ray findings and reflects paresthesias 
associated with the left elbow.  Functional loss of his left 
upper extremity attributed to his left elbow disability is, 
in part, the basis of his separate 20 percent disability 
rating for his service-connected tendonitis.  See August 2003 
rating decision.  The examiner should determine whether the 
veteran has a distinct, chronic left hand disability, and, if 
so, whether the left hand disability is the result of, 
proximately due to, or aggravated by his service-connected 
left elbow tendonitis.  

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the veteran for an 
appropriate VA examination.  After 
reviewing the evidence of record and 
examining the veteran, the examiner 
should provide an opinion as to whether 
the veteran has a chronic left hand 
disability.  If such a disability is 
diagnosed, the examiner should provide an 
opinion as to whether the diagnosed 
disability at least as likely as not 
(50%) is the result of, proximately due 
to, or aggravated by his service-
connected left elbow tendonitis.  The 
Board notes that temporary and 
intermittent flare-ups of any condition 
would not itself constitute aggravation, 
unless the underlying condition is 
considered to have gotten worse.

If any medical opinion cannot be given on 
a medical scientific basis, and without 
invoking processes relating to guesses or 
judgments based upon mere conjecture, the 
examiner should clearly and specifically 
so indicate in the examination report.  
Send the claims folder to the examiner 
for review.

2.  Readjudicate the veteran's secondary 
service connection claim.  If the benefit 
sought on appeal remains denied, the 
veteran and his representative should be 
provided a supplemental statement of the 
case that contains notice of all relevant 
actions taken on the claim for benefits 
and all evidence received since September 
2004.  The veteran and his representative 
should be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

No action is required of the veteran until further notice.  
However, the Board takes this opportunity to advise the 
veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  The veteran is also advised that failure to report 
for any scheduled examination may result in the denial of a 
claim.  38 C.F.R. § 3.655 (2005).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




____________________________________________
HEATHER J. HARTER
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


